IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,709-01


                          EX PARTE ADRIAN AGUILAR, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1370058-A IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       A jury convicted Applicant of murder and assessed a 99-year prison sentence. The appellate

court affirmed. Aguilar v. State, No. 01-15-00972-CR (Tex. App.—Houston [1st Dist.] del. Aug.

24, 2017). This Court refused Applicant’s petition for discretionary review. Aguilar v. State, No.

PD-1059-17 (Nov. 13, 2017). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07. In ten grounds, Applicant argues he was denied due process, he received ineffective

assistance of trial and appellate counsel, he is actually innocent, and the State engaged misconduct.

       Applicant had typed grounds six to ten on a blank page of paper rather than use an unfilled

page from the pre-printed form application. The State provided findings the trial court signed
                                                                                                       2

recommending dismissal due to non-compliance. A few days before the trial court signed the

findings, Applicant had filed an amended habeas application correcting the alleged pleading error.

It appears that the claims in both applications are identical.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Brady v. Maryland, 373 U.S. 83 (1963); Ex parte Elizondo, 947 S.W.2d 202,

205 (Tex.Crim.App. 1996). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial and appellate counsel to respond to Applicant’s claims. In developing the record,

the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues. The trial court may make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                       3

Filed: June 16, 2021
Do not publish